Citation Nr: 1009056	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability by reason of service-connected 
disability (TDIU).  




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
RO.  

The issue of increased compensation to include a TDIU rating 
for the service-connected PTSD on an extraschedular basis is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Since the beginning of the appeal, the service-connected 
PTSD is not shown to have been productive of more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
sleep disturbance, anxiety, panic attacks, poor 
concentration, impairment of short-and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code (DC) 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  In 
Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  

Hence, in light of the Federal Circuit's decision in Vazquez-
Flores, VA need only provide adequate generic notice in 
compliance with section 5103 (a).  

In the present case, in letters dated in September 2007 and 
June 2008, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  

The June 2008 letter addressed aspects of the notice 
requirements of Vazquez-Flores, and contained examples of 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  This 
claim was last adjudicated, via a Statement of the Case 
(SOC), in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records and a VA examination report.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;  

38 C.F.R. § 4.130, DC 9411, 9440 (2009).  


Global Assessment of Functioning (GAF)

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran is seeking a higher schedular evaluation for the 
service-connected PTSD.  He assert that the PTSD is severe 
and warrants rating higher than 50 percent due to symptoms of 
anxiety, depression, impaired concentration and interpersonal 
friction.  

However, in this case, the Board finds that the Veteran 
currently does not meet the established rating criteria for 
higher than a 50 percent evaluation under DC 9411.  

The private treatment records, dated from September 2006 to 
May 2008, show treatment for crying without reason, flash 
backs, nightmares, sleep deprivation, poor energy, no social 
activities or contact, constricted and dull affect, depressed 
mood, short temperedness, depression, anxiety and decreased 
sexual desire.  

The Veteran consistently denied suicidal and homicidal 
ideation or hallucinations, and his thought process was found 
to be within normal limits.  Notably, a September 2007 
treatment record shows that for approximately a year the 
Veteran had ceased his psychiatric treatment, was unemployed 
and did not leave his home.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in October 2007.  He reported using anti-
depressants and anti-anxiety medication to treat symptoms of 
irritability, anxiety and a desire to isolate.  

The Veteran indicated that his marital and family 
relationships were unstable due to his temper, and 
characterized himself as a homebody without any close 
friends.  The summarized current psychosocial functional 
status was irritable and withdrawn.  

On mental status examination, the examiner noted hand-
wringing, impoverished and hesitant speech, guarded but 
cooperative attitude, blunt and flat affect, an anxious mood, 
a rambling and racing thought process, ruminations in thought 
content, and below-average intelligence.  

The Veteran's attention was observed to be intact, and he was 
oriented to person, time and place.  He did not have 
delusions or hallucinations or display obsessive or 
ritualistic behavior.  He denied homicidal ideation, and his 
judgment was intact.  The Veteran was noted to have good 
impulse control with no episodes of violence or inappropriate 
behavior.  

The examiner noted the Veteran's descriptions of sleep 
impairment with numerous nightmares, panic attacks in the 
form of some somatic anxiety if he went shopping, mild to 
moderate impairment in memory in the form of forgetting 
names, and some suicidal ideation once per month without plan 
or intent.  

The Veteran was diagnosed with PTSD and with problems with 
primary support group and problems related to the social 
environment.  He was assigned a GAF score of 50.  

The VA examiner added that the Veteran had experienced 
changes in his functional status and quality of life since 
his last examination in the form of performance of 
employment, family role functioning and social and 
interpersonal relationships due to some friction with his 
wife, being very socially withdrawn, and being unable to work 
due to interpersonal conflict, depression and concentration.  

The examiner opined that there was not total occupational and 
social impairment and that his PTSD symptoms resulted in 
deficiencies in judgment, thinking, family relations, work 
and mood due to impairment in thinking because of moderate 
concentration and memory problems and some sadness.  

In a Notice of Disagreement (NOD), received in January 2008, 
the Veteran protested the validity of the October 2007 VA 
examination on the grounds that the examiner's diagnosis did 
not conform to the DSM-IV and was not supported by the 
findings on the examination report.  He noted that a private 
physician, who had provided him with ongoing treatment for 32 
months, had characterized his PTSD symptoms as causing a 
"serious impairment."  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . .  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Court has recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

After a careful review of the entire record on appeal, the 
Board finds that the schedular criteria for the assignment of 
an evaluation in excess of 50 percent for the service-
connected PTSD are not met in this case.  

The pertinent medical evidence collectively reflects that, 
during the time frame in question, the PTSD was 
characterized, primarily, by depressed mood, anxious mood, 
constricted and dull affect and chronic sleep impairment.  

The VA examiner observed symptoms of rambling and racing 
thought process, mild to moderate impairments in remote, 
recent, and immediate memory in the form of forgetting names, 
and some suicidal ideation once per month without plan or 
intent.  

However, his attention was observed to be intact.  He was 
oriented to person, time, and place and did not have 
delusions or hallucinations.  He did not display obsessive or 
ritualistic behavior and denied having homicidal ideation.  
His judgment was intact, and he was noted to have good 
impulse control with no episodes of violence or inappropriate 
behavior.  

The Board is aware that the GAF score of 50, assigned in the 
October 2007 VA examination, is generally indicative of some 
serious symptoms, or any serious impairment in social, 
occupational or school functioning.  However, the score 
borders closely on the higher score ranging from 51 to 60 and 
reflective of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

Moreover, the GAF score of 50 is the only one of record and 
is not shown to be inconsistent with the overall level of 
impairment shown in the relevant private treatment records 
for the timeframe in question.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Further, as noted, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  

Clearly, the service-connected disability picture is not 
shown to be manifested by social and industrial impairment 
with deficiencies in most areas and an inability to establish 
and maintain effective relationships.  

Overall, in the Board's estimation, the disabling 
manifestations do not even come close to meeting the 
schedular criteria warranting the assignment of a 70 percent 
rating or higher for the service-connected PTSD.  

The medical evidence as a whole does not show that the 
service-connected PTSD has resulted in suicidal ideation; 
intermittently illogical, obscure or irrelevant speech; or 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting.  

Accordingly, on this record, an increased, schedular rating 
higher than 50 percent for the service-connected PTSD is not 
assignable.  

However, as noted, the RO has not addressed the question of 
whether an increased rating is assignable on an 
extraschedular basis.  

As such, the Board is required to remand this remaining 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of 
extraschedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

An increased schedular rating in excess of 50 percent for the 
service-connected PTSD is denied.  


REMAND

The Veteran filed his claim for TDIU in September 2007.  A VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in September 
2007, shows that the Veteran last worked full-time in 
November 2005 as a self-employed truck driver.  He contends 
that, since November 2005, his PTSD symptoms had rendered him 
unemployable.  

In this case, the Veteran's only service-connected disability 
is PTSD (50 percent disabling).  The Veteran's combined 
disability evaluation is 50 percent.  See 38 C.F.R. 
§ 4.16(a).  

However, as addressed hereinabove, the service-connected 
disability does not meet the criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a).  Given the provisions of 38 C.F.R. § 4.16(b), 
consideration of whether the Veteran is, in fact, 
unemployable, is still necessary in this case.  

As noted, 38 C.F.R. § 4.16(b) allows for TDIU on an 
extraschedular basis only in exceptional cases.  The Board 
does not find the case at hand to be such an instance.  

Private treatment records, dated from April 2005 to May 2008, 
indicate treatment for PTSD symptoms and generally show that 
the Veteran was unemployed since 2005, and that his PTSD 
symptoms compromise his ability to sustain work 
relationships.  

In fact, an April 2005 private admission psychiatric 
assessment shows an opinion that the Veteran is considered 
permanently disabled and unemployable due to symptoms such as 
depressed mood, substance abuse and self-medicating with 
alcohol.  

However, a November 2005 private treatment record reflects 
that he was employed as a truck driver, and an April 2006 
private progress note reveals that the Veteran had been 
working part time.  

In the October 2007 VA PTSD examination, the Veteran reported 
that he was truck driver and was unemployed since 2005 due to 
his PTSD symptoms.  Specifically, the Veteran indicated that 
he got into many confrontations on the job, had difficulty 
concentrating, and was uncomfortable around people.  

The examiner opined that the Veteran's anxiety, depression, 
concentration and interpersonal friction had prevented him 
from working; however, the possibility of working at 
sedentary tasks with little interpersonal interaction could 
not be completely ruled out.  

The Board notes, as stated, that the Veteran in his January 
2008 NOD protested the validity of the October 2007 VA 
examination on the grounds that the examiner's diagnosis did 
not conform to the DSM-IV and was not supported by the 
findings on the examination report.  Further, he refutes the 
diagnosis by citing to the findings of the private physician 
who, having provided him with ongoing treatment him for 32 
months, diagnosed the Veteran with a "serious impairment."  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for PTSD.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO should schedule the Veteran 
for an examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available for the examiner to review.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a 
detailed work history.  

Based on his/her review of the case, the 
examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the service-connected PTSD alone 
renders him unable to secure and follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to included, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for a TDIU 
rating in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded with an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


